272 F.2d 947
Josephine B. HELBIG, as Administratrix of the Goods and Chattels of Walter Joseph Helbig, etc., Petitioner,v.Honorable Edward J. DEVITT, Chief Judge of the United States District Court for the District of Minnesota, et al.
No. 16377.
United States Court of Appeals Eighth Circuit.
November 20, 1959.
Rehearing Denied January 7, 1960.

Application for writ of prohibition.
William J. Corcoran, New York City, for petitioner.
Tyrrell, Jardine, Logan & O'Brien, St. Paul, Minn., for respondents.
PER CURIAM.


1
Application for writ of prohibition denied.